On July 12, 2007, the defendant was sentenced as follows: Count I: Ten (10) years in the Montana State Prison, with five (5) years suspended, for the offense of Negligent Vehicular Assault, a felony; Count TI: A commitment to the County Jail for a term of one (1) year, for the offense of Negligent Vehicular Assault, a felony; and Count III: A commitment to the County Jail for a term of one (1) year, for the offense of Negligent Vehicular Assault, a felony. The Defendant is not *39parole eligible until he completes Anger Management, Chemical Dependency Intensive Treatment Unit and Cognitive Principles and Restructuring. The Court also recommends the Defendant complete a psychological evaluation and if recommended by mental health personnel begin treatment prior to his release from the Montana State Prison. Counts I, II and III shall run concurrently with each other and consecutively with the sentence imposed in Cascade County.
On May 8, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having appeared before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified as follows: Count I: A commitment to the Montana Department of Corrections for a term of ten (10) years, with five (5) years suspended; Count II: A commitment to the County Jail for a term of one (1) year; and Count III: A commitment to the County Jail for a term of one (1) year. Counts I, II and III shall run concurrently with each other and consecutive to the sentence imposed in Cascade County. The parole restriction, recommendations of the District Court, and the terms and conditions shall remain as imposed in the Judgment of July 12, 2007.
DATED this 18th day of June, 2009.
Hon. Laurie McKinnon, District Court Judge